7. Sustainable agriculture and biogas: review of EU legislation (
- Before the vote on paragraph 41:
rapporteur. - Mr President, we agreed to change paragraph 41 and not to propose a specific biogas EU directive but to integrate it into the draft renewable energy directive.
The text is as follows: 'Proposes the comprehensive inclusion of the promotion of biogas in the framework of the draft renewable energy directive with special emphasis on the following elements:'. Plus we agreed to delete point '(a)'.
(Parliament agreed to accept the oral amendment)